DETAILED ACTION
This Office Action details reasons for allowance. Claim(s) 1, 2 and 6-17 have been amended.  Claim(s) 1-20 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections & Reasons for Allowance
Applicant’s amendment and arguments, filed 11 November 2021, with respect to the rejection of claims 1 and 3-20 under 35 U.S.C. § 103 as being unpatentable over Matteuzzi et al. in view of Dobak et al. and Santoro et al.; and the rejection of claim 2 as being unpatentable over Matteuzzi et al., Dobak et al., Santoro et al. and Zhang et al., has been fully considered and is persuasive.
Applicant contends one of ordinary skill in the art would not have been motivated to replace the hyaluronic acid in the dermal filler blend of Matteuzzi et al. with crosslinked hyaluronic acid, because it would run counter to the goals of the filler desired by Matteuzzi et al. Applicant has pointed to paragraph [0032] of Matteuzzi et al. for teaching the use of HA is to reduce the rigidity of the agarose. 
The above arguments are found persuasive, since crosslinked HA is known to be more rigid than uncrosslinked HA. In addition, Matteuzzi et al. teach an advantage to the agarose/HA dermal filler is that “the hyaluronic acid is quickly absorbed by the organism and said intersecting structure with the agarose remains. The remaining (agarose) structure thus takes on a physical form that exhibits channels or tunnels (previously occupied by the hyaluronic acid) and differs from the form that the agarose would have if injected alone, without the combination with hyaluronic acid” (para [0025]).

There is no teaching, suggestion or motivation in the prior art of record to provide a dermal filler comprising agarose with crosslinked HA, in the amounts specified. 
The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejections are hereby withdrawn.

Conclusion
Accordingly, claims 1-20 currently amended are sufficient to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623